
	
		II
		112th CONGRESS
		1st Session
		S. 421
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2011
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to require the Secretary of Energy to provide grants for lithium production
		  research and development.
	
	
		1.Short titleThis Act may be cited as the
			 Powering America's Lithium Production
			 Act of 2011.
		2.Grants for lithium
			 production research and developmentSubtitle E of title VI of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17241 et seq.) is amended by
			 adding at the end the following:
			
				657.Grants for
				lithium production research and development
					(a)Definition of
				eligible entityIn this section, the term eligible
				entity means—
						(1)a private
				partnership or other entity that is—
							(A)organized in
				accordance with Federal law; and
							(B)engaged in
				lithium production for use in advanced battery technologies;
							(2)a public entity,
				such as a State, tribal, or local governmental entity; or
						(3)a consortium of
				entities described in paragraphs (1) and (2).
						(b)GrantsThe
				Secretary shall provide grants to eligible entities for research, development,
				demonstration, and commercial application of domestic industrial processes that
				are designed to enhance domestic lithium production for use in advanced battery
				technologies, as determined by the Secretary.
					(c)UseAn
				eligible entity shall use a grant provided under this subsection to develop or
				enhance—
						(1)domestic
				industrial processes that increase lithium production, processing, or recycling
				for use in advanced lithium batteries; or
						(2)industrial
				process associated with new formulations of lithium feedstock for use in
				advanced lithium batteries.
						(d)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for each of fiscal years 2011
				through
				2014.
					.
		
